Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17, 19-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tietke (US 20130222119).
 Tietke teaches
1. A method for dynamic power control contactless reader, the method comprising: 
supplying a power to the antenna; and performing at least one power adjusting cycle for adjusting a power level for a contactless transaction with a transponder (Tietke, par. 22-25, 41, 62-64); 
each power adjusting cycle comprising: 
modifying the power supplied to the antenna to a predetermined level of power (Tietke, par. 22-25, 41, 62-64); 
performing a first measuring of a loading effect on the antenna at the predetermined level of power (Tietke, Fig. 1, par. 22-25, 41, 62-64: “field strength is continuously measured by component 116 … If the measured field strength sinks below the second threshold value, this means that the secondary side load has increased, for example because one or more additional consumer loads of the RFID transponder or document have been connected, or the power consumption of a consumer load has increased”); and 
adjusting the power level according to the measured loading effect (Tietke, par. 22-25, 41, 62-64).
2.1, further comprising detecting a change of the loading effect of the antenna, each detecting is followed by adjusting the power level when a change of the loading effect is detected (Tietke, pars. 26-28, 57, 65-66).
3.2, further comprising: transmitting data; and followed by receiving data, wherein detecting is executed before each data transmission (Tietke, Fig. 5, 7, pars. 26-28, 57, 65-66: field strength is continuously measured by component 116).
4.2, further comprising: at least transmitting data; and followed by receiving data, wherein detecting is executed after each data reception (Tietke, Fig. 5, 7, pars. 26-28, 57, 65-66).
5.2, wherein detecting comprises: perform a second measuring of a loading effect on the antenna supplied by the adjusted power level; comparing the measured relative loading effect to relative loading effect limits in order to determine whether the measured relative loading effect is inside or outside the relative loading effect limits; and detecting a change of loading effect when the measured relative loading effect is outside the relative loading effect limits (Tietke, Fig. 5, 7, pars. 26-28, 57, 65-66).
Re claim 6.5, wherein each power adjusting cycle further comprises: comparing an absolute loading effect to absolute loading effect limits in order to determine whether the absolute loading effect is inside or outside the absolute loading effect limits (Tietke, par. 100: absolute loading effect limit is represented by the Zener diode, when the load reaches this limit, the avalanche voltage is reached); when the absolute loading effect is inside the absolute loading effect limits, the absolute loading effect limits are defined as relative loading effect limits; and when the absolute loading effect is outside the absolute loading effect limits, each power adjusting cycle further comprising: adjusting the power to a power level determined from the absolute loading effect; measuring a loading effect, named new relative loading effect, of the antenna; and defining relative loading effect limits from the new relative loading effect (the reader in Tietke is capable of reading various types of RFID transponders including cards, sensor, and display, each of which has different power and load requirements or characteristics, par. 32-40, 57, 100-105)
7.1, further comprising performing a power adjusting cycle when supplying of the antenna starts (Tietke, Fig. 4-5, 7, pars. 26-28, 57, 62-66: initial or first power level is applied).
8.1, wherein the predetermined level of power is a predefined maximum level of power relative to the contactless transaction (Tietke, Fig. 4-5, 7, pars. 26-28, 57, 62-66, 100)
Re claims 10-17, see discussion regarding claims above.
19. A method for dynamic power control of a contactless reader, the method comprising: supplying power to an antenna; measuring a first loading effect on the antenna at a predetermined level of power; not adjusting a power level when the measured first loading effect lies within loading effect limits of the predetermined level of power and defining the loading effect limits as relative loading effect limits (Fig. 7, step 202: when not below the lower limit of 1st threshold, field strength is continuously detect without power adjustment); and 
adjusting the power level based on the measured first loading effect when the measured first loading effect lies outside the loading effect limits (Fig. 7, step 202, when below the lower limit, field strength is increased; par. 90: In step 206 it is tested whether the measured field strength has fallen below the second threshold value. If this is not the case, the RFID reading device continues to be operated with the second transmitting power level. Otherwise in step 208, the transmitting power level is raised to the third transmitting power level”)
20.19, further comprising: measuring a second loading effect when the power level is adjusted (Fig. 7, step 406); and defining the relative loading effect limits based on the measured second loading effect (Tietke, Fig. 7 step 408, par. 103).
21.20, further comprising: receiving a transmission request after defining the relative loading effect limits (Fig. 5 step 306); measuring a third loading effect on the antenna; comparing the measured third loading effect the relative loading effect limits; starting data transmission without modifying the level of power when the measured third loading effect is inside the relative loading effect limits (Fig. 5 steps 308, 310); and performing a new power adjustment cycle before starting the data transmission when the measured third loading effect is outside the relative loading effect limits (Fig. 4, Fig. 5, Fig. 7, the field strength is continuously measured and compared against the target value,  when the field strength is below the lower limit, power is increased).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietke (US 20130222119) in view of Kormann (US 20170104468)
Re claims 9.1, Tietke is silent to the contactless reader is a near field communication (NFC) contactless reader.
Kormann teaches that it is well known in the art for a reader of NFC or RFID technology to be able to regulate or dynamically adjust its transmitting power (Kormann, Figs. 7-9, par. 45, 48-49, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kormann so that power adjustment can be made in NFC readers.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that “Tietke is silent about performing a first measuring of a loading effect on the antenna at a predetermined power level and adjusting a power level according to the measure loading effect. Rather, Tietke shows measuring a (magnetic)field strength.”
However, in Tietke, “field strength is continuously measured by component 116 … If the measured field strength sinks below the second threshold value, this means that the secondary side load has increased, for example because one or more additional consumer loads of the RFID transponder or document have been connected, or the power consumption of a consumer load has increased” (par. 62, 23).  This field strength represents how much power is received from the antenna corresponding to the load for operating the RFID.  Thus, the measurement of the field strength in Tietke help determining how much power is needed to effectuate a communication.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887